UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 27, 2015 ERIN ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-34525 30-0349798 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1330 Post Oak Blvd., Suite 2250, Houston, Texas 77056 (Address of principal executive offices) (Zip Code) (713) 797-2940 (Registrant's telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On May 27, 2015, Erin Energy Corporation (the “Company”) held the 2015 annual meeting of stockholders (the “Annual Meeting”). At the Annual Meeting, two items were submitted to the stockholders for a vote: (i) the election of seven directors to the Company’s Board of Directors (the “Board”), each to serve until the next annual meeting of stockholders of the Company or until such person shall resign, be removed or otherwise leave office (the “Election of Directors”); and (ii) the proposal to ratify the appointment of Grant Thornton LLP, independent registered public accounting firm, as the Company’s auditors for fiscal year 2015 (the “Auditor Ratification”). There were no solicitations in opposition to the Board’s solicitations. Out of a total of 212,325,637 shares of common stock outstanding and eligible to vote on April 27, 2015, 200,651,423 shares of common stock (94.5%) were present at the meeting in person or by proxy. The proposals and the final results of the stockholder vote are set forth below: Election of Directors The individuals nominated for election to the Board at the Annual Meeting were Dr. Kase Lukman Lawal, Dr. Lee Patrick Brown, William J. Campbell, John Hofmeister, Ira Wayne McConnell, Hazel R. O’Leary and Dr. Daniel M. Matjila. Each of the nominees for election to the Board was a director at the time of the Annual Meeting. The following nominees were elected as directors by the votes indicated below for a term that will expire on the date of the Company’s 2016 annual meeting of the stockholders. Nominee For Withheld Broker Non-Vote Dr. Kase Lukman Lawal Dr. Lee Patrick Brown William J. Campbell John Hofmeister Ira Wayne McConnell Hazel R. O’Leary Dr. Daniel M. Matjila Auditor Ratification The Auditor Ratification was approved by the votes indicated below. For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ERIN ENERGY CORPORATION By: /s/ Nicolas J. Evanoff Nicolas J. Evanoff
